            Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 1 of 40



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA,                                    Civil No.:_____________


                               Plaintiff                     COMPLAINT-Action to Foreclose
                                                             A Mortgage

-v-

Catrina Mantz
26 Mechanic Street
Port Jervis, NY 12771

John Doe, Mary Roe, and XYZ Corporation
26 Mechanic Street
Port Jervis, NY 12771
___________________________________________

       The United States of America, a Sovereign, by Pincus Law Group, PLLC, Attorneys for

the plaintiff, complains and alleges as follows:

       1.       This Court has jurisdiction under the provisions of Title 28, United States Code,

Section 1345.

       2.       On or about February 4, 2006, at the request of Defendant, Catrina Mantz,

(hereinafter “Defendant”), the Plaintiff, the United States of America, acting through the Rural

Housing Service or successor agency, United States Department of Agriculture, (hereinafter

“Plaintiff”), did lend to the Defendant, the sum of $151,580.00, which sum the Defendant did

undertake and promise to repay, with interest at 5.3750% in specified monthly installments.

       3.       As evidence of the indebtedness, the Defendant did execute and deliver to the

Plaintiff a Promissory Note dated February 4, 2006, a true copy of which is attached as Exhibit

“A”.
             Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 2 of 40



        4.      In order to secure the payment of the indebtedness, the Defendant did execute,

acknowledge, and deliver to the Plaintiff, a real property mortgage dated February 4, 2006, a true

copy of which is attached as Exhibit “B”. The real property that is security for the mortgage is

commonly known as 26 Mechanic Street, Port Jervis, NY 12771 located in Orange County, New

York and more particularly described as set forth in the legal description attached to Exhibit “B”,

and is also known as Parcel ID/Tax Account # 11-8-4.

        5.      The mortgage was duly recorded in the Orange County Clerk’s Office on or about

March 1, 2006 at Liber 12091 Page 1860.

        6.      Plaintiff is the owner and holder of the Promissory Note and Mortgage.

        7.      The Defendant has breached and violated the provisions of the Promissory Note

and Mortgage in that they did neglect and fail to pay the installments of principal and interest

when due beginning with the August 24, 2013 payment, despite due demand therefore and by

failing to make payment of real property taxes when due, thus making it necessary for the

plaintiff to pay the same to protect its interest.

        8.      By reason of the defaults described herein, plaintiff has elected to declare the

entire sums secured by the mortgage to be due and payable.

        9.      There is now justly due and payable to the plaintiff, as of September 13, 2019, on

the Promissory Note and Mortgage the following sums:

                Unpaid Principal                $127,576.11

                Unpaid Interest                 $42,120.12

                Subsidy to Be Recaptured        $30,689.42

                Late Charges                    $153.83

                Other Fees                      $33,670.24
          Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 3 of 40



               TOTAL:                         $234,209.72

, together with interest at the rate of 5.375% per annum on principal and all advances from

September 13, 2019.

       10.      Upon information and belief, plaintiff may be compelled to make additional

advances for payment of taxes, hazard insurance water and sewer charges, or other municipal

assessments maintenance, in order that it may protect and preserve security, but the nature and

amount thereof is unknown to plaintiff at this time. Nevertheless, plaintiff seeks recovery

thereof and therefore, together with interest thereon.

       11.     No other action or proceeding has been brought at law or otherwise for the

recovery of said sums secured by the Promissory Note and Mortgage, or any part thereof.

       12.     The Defendant, besides Catrina Mantz, named in the caption of the Complaint, as

set forth in Exhibits “C”, have or may claim to have some interest in or lien upon the mortgaged

premises or some part thereof, which interest or lien, if any accrued subsequently to the lien of

the United States mortgage and is subsequent thereto.

       13.      That the plaintiff has complied with the notice provisions of the New York State

RPAPL Section 1304. A copy of the required notice is attached hereto as Exhibit “D”.

       14.        Upon information and belief, the provisions of Banking Law Section 595-a,

and any rules and regulations promulgated thereunder, and Banking law Sections 6-1 and 6-m

and RPAPL section 1302(1) are not applicable to the mortgage loan that is the subject of this

proceeding.

       15.     At the time this proceeding was commenced, the plaintiff has complied with the

provisions of New York State RPAPL Section 1306 regarding filing with the Superintendent of
          Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 4 of 40



the New York State Banking Department. A copy of the required filing is attached hereto as

Exhibit “E”.

       16.      The true names of the defendants John Doe, Mary Roe and XYZ Corporation are

unknown to the United States, those names being fictitious, but intending to designate tenants,

occupants or other persons, if any, having or claiming any estate or interest in possession upon

the premises or any portion thereof.

WHEREFORE, plaintiff demands judgment:

   (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

       Pendency of this action, and every person whose conveyance or encumbrance is

       subsequently recorded, be forever barred and foreclosed of all right, claim, lien and

       equity of redemption in the mortgaged premises;

   (b) That the premises may be decreed to be sold according to law;

   (c) That the amount due to the plaintiff on the promissory note and mortgage may be

       adjudged;

   (d) That the moneys arising from the sale may be brought into Court;

   (e) That the plaintiff may be paid the amount adjudged to be due to the plaintiff with interest

       thereon to the time of such payment, together with the costs and expenses of this action

       and the expenses of the sale, so far as the amount of such money properly applicable

       thereto will pay the same;



                      THIS SPACE INTENTIONALLY LEFT BLANK
         Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 5 of 40



   (f) And that the plaintiff may have such other and further relief as may be just and equitable.

    Dated: Uniondale, New York, Sept. 18, 2019
s/ Nicole B. LaBletta
______________________
    Nicole B. LaBletta,Esq.
    Pincus Law Group, PLLC
    425 RXR Plaza
    Uniondale, NY 11556
    (516) 699-8902 (phone)
    (516) 279-6990 (fax)
    nlabletta@pincuslaw.com
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 6 of 40




     EXHIBIT A




     EXHIBIT A
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 7 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 8 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 9 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 10 of 40




      EXHIBIT B




      EXHIBIT B
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 11 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 12 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 13 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 14 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 15 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 16 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 17 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 18 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 19 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 20 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 21 of 40




      EXHIBIT C




      EXHIBIT C
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 22 of 40




                    N/A
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 23 of 40




      EXHIBIT D




      EXHIBIT D
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 24 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 25 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 26 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 27 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 28 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 29 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 30 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 31 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 32 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 33 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 34 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 35 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 36 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 37 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 38 of 40
Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 39 of 40




       EXHIBIT E




       EXHIBIT E
             Case 7:19-cv-08668-CS Document 4 Filed 09/19/19 Page 40 of 40




                                     New York State Department of Financial Services
                                       One State Street Plaza, New York, NY 10004

                                                   Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name                        : USDA Rural Development
Address                     : 441 South Salina St., Suite 357
                              Syracuse NY 13202
Filing Information:
Tracking Number             : NYS4999010
Mailing Date Step 1         : 17-JUN-19 12.00.00.000 AM
Mailing Date Step 2         :
Judgment Date Step 3        :
Filing Date Step 1          : 19-JUN-19 05.20.28.000 PM
Filing Date Step 1 Orig     : 19-JUN-19 05.19.52.000 PM
Filing Date Step 2          :
Filing Date Step 3          :
Owner Occupd at Jdgmnt      :
Property Type               : 1 to 4 Family Home
Property Address            : 26 Mechanic Street Port Jervis
                              NY 12771
County                      : Orange
Date of Original Loan       : 24-FEB-06 12.00.00.000 AM
Amt of Original Loan        : 151580
Loan Number Step 1          :
Loan Number Step 2          :
Loan Reset Frequency        :
Loan Type                   : 1st Lien
Loan Details                : Fixed Rate
Loan Term                   : 30 Year
Loan Modification           : No Modification
Days Delinquent             : Other
Borrower's Name             : Catrina Mantz
Address                     : 26 Mechanic Street
                              Port Jervis 12771
Borrower's Phone No         :
Filing Status               : Step 1 Completed

Sincerely,

New York State Department of Financial Services
